Citation Nr: 0423712	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  98-07 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma, for the purpose of eligibility for VA outpatient 
dental treatment.

2.  Entitlement to service connection for residuals of a 
mouth injury.

3.  Entitlement to an increased rating for acne vulgaris, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for an eczematory 
dermatitis and fungal infection involving the right foot, 
arms, and left ankle, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, the 
loss of teeth numbers 23 and 26 were due to injury or an 
event of the veteran's military service.

2.  There is no competent medical evidence to show that the 
veteran has chronic residuals of a mouth injury that is 
related to service.

3.  Acne vulgaris is not manifested by visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement.

4.  Acne vulgaris is not manifested by disfiguring scars 
involving a complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement.  


CONCLUSIONS OF LAW

1.  The loss of teeth numbers 23 and 26 was incurred in 
service.  38 U.S.C.A. § 1110, 1712, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.381 (2003).

2.  Chronic residuals of a mouth injury were not incurred in 
or aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326 (2003).

3.  The criteria for an evaluation in excess of 30 percent 
for acne vulgaris have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7800 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

VA must notify the claimant evidence not of record that is 
necessary to substantiate the claim, notice of that specific 
portion of the evidence that VA will seek to provide, and 
notice of that specific portion of the evidence that the 
claimant is expected to provide.  See 38 U.S.C.A. § 5103.  In 
this case, adequate notice of the aforementioned requirements 
was accomplished in correspondence dated in September and 
November 2003.  The veteran was told that he was responsible 
for ensuring that all non governmental records were presented 
to VA.  These documents are incorporated herein by reference.

The record reflects that the veteran was provided with notice 
of the rating decision from which the current appeal 
originates.  He was provided with a statement of the case and 
supplemental statements of the case that notified him of the 
issues addressed, the evidence considered, the adjudicative 
action taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.

In short, the veteran has been notified of the information 
and evidence necessary to substantiate his claims, he is 
familiar with the law and regulations pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
Based on the procedural history of this case, the Board 
concludes that VA has no outstanding duty to notify the 
veteran that any additional information or evidence is 
needed.  

With regard to the duty to assist, VA took appropriate steps 
to obtain service medical records and evidence identified by 
the appellant, and schedule examinations for his claimed 
disabilities.  

To the extent that VA has failed to fulfill any duty to 
assist or notify the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case." ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  As 
such, the veteran is not prejudiced by the Board proceeding 
to the merits.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Factual Background

Service medical records include a June 1967 basic training 
examination report that indicated teeth numbers 2, 4, 12, 14, 
19, and 30 were missing.  Additionally, disease or 
abnormality was noted in teeth numbers 3, 5, 7, 8, 13, 15, 
16, 17 and 31.  In December 1967, teeth numbers 5 and 31 were 
extracted.  

Notably, the veteran's July 1969 separation examination 
revealed that teeth numbers 23 and 26 had been extracted.  
The service medical records do not contain any complaints or 
findings related to the veteran's mouth outside of dental 
treatment.

A DD Form 214 reveals that the veteran served as a Marine 
rifleman and he received a Combat Action Ribbon for combat 
service in Vietnam.

Service connection for facial acne vulgaris was established 
in a November 1969 rating decision based on treatment in 
service and post-service evaluation.  A noncompensable rating 
was assigned.

At an October 1982 VA medical center examination the 
appellant's mouth was examined and found to be normal.

The veteran was scheduled for a dental examination in May 
1997 but failed to report.

The veteran underwent a VA mouth, nasal, and sinus 
examination in May 1997.  The veteran did not report any 
complaints related to the mouth, and examination revealed 
normal findings.

A March 2003 VA examination report noted the veteran's 
history of facial acne scarring.  He continued to break out 
in hot weather, which he treated with topicals.  He developed 
small painful lumps that scarred.  Upon examination, multiple 
depressed and punched out scars were noted on the cheek and 
malar areas with few follicular papules on the left chin, 
posterior neck, as well as post inflammatory hyperpigmented 
macules of the lateral forehead and posterior neck that were 
not painful to the touch, and were a little disfiguring.  

A November 2003 addendum indicated that scars were not more 
than five inches in length, the surface contour of the scar 
was not elevated or depressed on palpation, and the scars 
were not adherent to underlying tissues.  The skin was not 
hypo- or hyper-pigmented in an area exceeding six square 
inches and was not indurated and inflexible in an area 
exceeding six square inches.  Scarring was at least one-
quarter inch wide at the widest part and skin texture was 
abnormal in an area exceeding six square inches.

Analysis

Service connection

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

To establish service connection, there must be evidence of a 
current disability, and an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred inservice.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  

The requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381(a).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).

However, the following will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e).

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 C.F.R. § 17.161(a).  

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II (a) basis.  38 C.F.R. § 
17.161(c).  For these purposes, the term "service trauma" 
does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  VAGCPRECOP 5-97, 62 Fed. Reg. 
15,566 (1997).

The significance of a finding that a noncompensable service-
connected dental condition is due to dental trauma, as 
opposed to other causes, is that VA provides any reasonably 
necessary dental treatment, without time limitations, for 
conditions which are attributable to the service trauma, 
whereas other service-connected noncompensable dental 
conditions are typically subject to limitations of one-time 
treatment and timely application after service.  38 C.F.R. § 
17.161 (2003).

The veteran contends that he currently has residuals of in-
service mouth and dental injuries.  Evidence that the veteran 
was a rifleman in service and received a Combat Action Ribbon 
is sufficient to conclude that he engaged in combat with the 
enemy. 

In Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996), 
the United States Court of Appeals articulated a three-step 
sequential analysis to be performed when a combat veteran 
seeks benefits under the method of proof provided by 38 
U.S.C.A. § 1154(b) (West 2002).  Initially, VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first step under the statute.  This determination requires 
the credibility of the veteran's evidence to be judged 
standing alone and not weighed against contrary evidence.

In determining whether documents submitted by a veteran 
constitute "satisfactory" evidence under 38 U.S.C.A. § 
1154(b), VA may properly consider "internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the veteran."  Caluza v. Brown, 7 
Vet. App. 498, 510-11 (1995). 

VA must then determine if the proffered evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service," again without weighing the veteran's 
evidence with contrary evidence.  Collette, 82 F.3d at 392- 
93.  If these two inquiries are met, the VA "shall accept" 
the veteran's evidence as sufficient proof of service 
connection, even if no official record of such incurrence 
exists.  At this point, a factual presumption arises that the 
alleged injury or disease is service-connected.  Id.

It is in the third step under Collette that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting clear and convincing evidence to the 
contrary, the presumption of service connection is then 
rebutted.

In this case, there is no medical evidence showing that the 
veteran suffered either a mouth or dental injuries while 
serving in combat.  Still, given the chaotic exigencies of a 
combat environment, the Board concludes that the veteran has 
submitted satisfactory evidence to satisfy the first step 
under Collette.

Although the veteran provided no detail whatsoever regarding 
the mouth injury in service, the Board finds that general 
mouth and dental injuries as alleged by the appellant could 
be consistent with the circumstances, conditions, and 
hardships of his combat service.  In finding that the veteran 
has offered satisfactory evidence of at dental and mouth 
injuries, a presumption of service connection has arisen.

In analyzing the record pursuant to the third step in 
Collette, however, the Board finds that the preponderance of 
the probative evidence does not link any in-service mouth 
injury to a current mouth disability.  The most obvious 
evidence in this regard is the complete lack of medical 
findings relative to a current mouth disability.  In 
addition, the veteran did not identify nor did the records 
show any treatment for a mouth disorder.  Thus, the Board 
finds that the evidence of record clear and convincingly 
rebuts the presumption of service connection for a mouth 
injury.  Accordingly, service connection is not warranted for 
residuals of a mouth injury.

With regard to a dental injury, the Board finds that teeth 
numbers 5 and 31 were abnormal upon his enlistment.  In light 
of their condition upon enlistment, their removal within the 
first 180 days is not considered aggravation of a pre-
existing condition.  38 C.F.R. § 3.381.  

Teeth numbers 23 and 26, however, were normal upon 
enlistment.  There is no evidence to show that they were 
removed within the first 180 days and no other restriction 
listed in 38 C.F.R. § 3.381 is applicable.  As such, 
reasonable doubt as to the loss of teeth numbers 23 and 26 
due to trauma is resolved in favor of the veteran and service 
connection for treatment purposes is warranted for these 
teeth only.  In view of the foregoing, service connection is 
not granted for treatment purposes for any of the other 
teeth.

Since the preponderance of the evidence is not in favor of 
the veteran's claim for service connection residuals of a 
mouth injury, the benefit of the doubt rule does not apply 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Increased rating

Effective August 30, 2002, the regulations pertinent to the 
rating of skin disorders were revised.  Since the appeal was 
pending at the time the applicable regulations were amended, 
the veteran is entitled to consideration under both sets of 
regulations.  However, as the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date. Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Moreover, 38 C.F.R. § 3.951(a) provides that a readjustment 
to the schedule for rating disabilities shall not be grounds 
for reduction of a disability rating in effect on the date of 
the readjustment unless medical evidence establishes that the 
disability to be evaluated has actually improved.

The veteran's acne vulgaris is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7800.

Prior to August 30, 2002, severely disfiguring scars, 
especially if producing a marked and unsightly deformity of 
eyelids, lips or auricles, were evaluated as 30 percent 
disabling.  A 50 percent rating was assigned for disfiguring 
scars involving complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).

Under the revised criteria, a 30 percent rating is 
appropriate for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles, 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  A 50 percent rating is appropriate with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2003).  

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

In evaluating the veteran's acne vulgaris, the Board has 
considered both the former and revised regulations pertinent 
to the rating of the veteran's skin disorder and finds that a 
rating in excess of 30 percent is not warranted under either 
rating criteria.

The nature of the veteran's scars is not found to involve 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant disfigurement bilaterally.  
As such, a rating greater than 30 percent is not warranted 
under the former criteria.

Additionally, the evidence shows that acne vulgaris is not 
manifested by tissue loss or gross distortion in one feature 
or paired features, and only met two of the eight 
characteristics of disfigurement under the new criteria set 
forth in Diagnostic Code 7800.  Since a rating greater than 
30 percent requires two features or paired features with 
tissue loss or gross distortion, or four to five 
characteristics of disfigurement, an increased rating is not 
warranted.

The Board also considered the veteran's acne vulgaris, by 
analogy, under Diagnostic Code 7806.  This regulation also 
underwent a criteria change, effective August 30, 2002.

Under the former version of Diagnostic Code 7806, a 30 
percent rating was warranted when there was eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating was warranted if there 
was eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.

Under the revised rating criteria provided by Diagnostic Code 
7806, a 30 percent rating is assigned where 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas are 
affect, or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during a twelve month 
period.  A 60 percent rating is assigned when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required during a twelve month period.

An increase is not warranted under the former criteria since 
there is no medical evidence of systemic or nervous 
manifestations and ulceration or extensive exfoliation or 
crusting.  Moreover, the disorder was not described as 
exceptionally repugnant.

In viewing the evidence in light of the revised criteria, an 
increase is not warranted since there was no evidence that 
the veteran was on systemic therapy for a 12-month period.  
In addition, the description of facial bumps associated with 
acne vulgaris did not cover more than 40 percent of the 
veteran's face.

Since the preponderance of the evidence is not in favor of 
the veteran's claim for an increased rating for acne 
vulgaris, the benefit of the doubt rule does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's disability now causes or has in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id. 


ORDER

Service connection for the loss of teeth numbers 23 and 26 
due to dental trauma, for the purpose of eligibility for VA 
outpatient dental treatment of these teeth, is granted.

Service connection for residuals of a mouth injury is denied.

An increased rating for acne vulgaris is denied.


REMAND

The Board finds that additional development with regard to an 
increased rating for eczematory dermatitis is necessary.  In 
a June 1999 VA examination the examiner diagnosed chronic 
dermatitis eczema with chronic itching, recurrent xerosis, 
vesicle formation, and possibly folliculitis.  The fact that 
this diagnosis was presented as a single diagnosis rather 
than multiple diagnoses suggested that the veteran's 
dermatitis is directly related to xerosis, vesicle formation, 
and possible folliculitis.  Clarification is required by a 
physician to determine if such a relationship exists.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
eczematory dermatitis since March 2003.  
After securing the necessary releases, 
the RO should request copies of any 
medical records that have not been 
previously obtained.  Any such records 
obtained should be associated with the 
claims file.  Unsuccessful attempts at 
procuring any medical records must be 
documented in writing.  The veteran and 
representative should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to 
be taken by VA with respect to the claim.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  This 
includes notice that he should submit any 
pertinent evidence in his possession.   

3.  Upon completion of the development 
described above, the veteran must be 
afforded a dermatology examination to 
ascertain the nature and severity of 
eczematory dermatitis.  The claims folder 
must be provided to and reviewed by the 
dermatologist.  All tests or studies 
necessary to make this determination 
should be ordered.  The dermatologist 
performing the examination should provide 
a detailed review of the veteran's 
history, current complaints, and the 
nature and extent of his disorder, in 
accordance with the latest AMIE worksheet 
for skin disorders.  Based on examination 
findings and review of historical 
records, the physician should clarify 
whether eczematory dermatitis, xerosis, 
and folliculitis is, in fact, a single 
diagnosis as implied in a June 1999 
examination report.  That is, is it at 
least as likely as not that xerosis and 
folliculitis are related to the veteran's 
service-connected eczematory dermatitis?  
A complete rationale must be provided for 
any opinion offered. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim .

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  Upon completion of the requested 
development above, the RO should 
readjudicate the remaining claim using 
the rating decision format.  If 
additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



